     Case 2:20-cr-00055-MLCF-KWR Document 87 Filed 10/22/20 Page 1 of 2




MINUTE ENTRY
FELDMAN, J.
OCTOBER 22, 2020
JS10: 04:17

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                           NO. 20-055

JASON R. WILLIAMS                                                SECTION “F”
NICOLE E. BURDETT

              EVIDENTIARY HEARING VIA VIDEO CONFERENCE

Courtroom Deputy:            Cherie Stouder
Court Reporter:              Toni Tusa

APPEARANCES:         Kelly Uebinger and David Ayo, Asst. U. S. Attorneys (Lafayette)
                     William Gibbens, Counsel for Defendant Jason R. Williams
                     Michael Magner and Avery Pardee, Counsel for Defendant Nicole E.
                     Burdett
                     Jason R. Williams, Defendant
                     Nicole E. Burdett, Defendant

Case called at 1:30 p.m.; all present and ready.
Witnesses sequestered.
Government notes for the record the Court’s prehearing rulings on the parties’ informal
motions: (1) the Court overruled the government’s prehearing objection to Harold Asher
testifying as a witness during the evidentiary hearing; (2) following in camera review of
the transcript, the Court granted the defendants’ prehearing motion to compel the
government to produce S/A Moore’s grand jury testimony under Brady/Giglio.
So ordered.
Defendants subpoenaed witnesses: S/A Kristie Gregoire, sworn and testified.
                                      S/A Lori Marable, sworn and testified.
                                      S/A Tim Moore, sworn and testified.
                                      S/A Jennifer Lopez-Martinez, sworn and testified.
                                      Harold Asher, CPA, sworn and testified; deemed
                                      an expert in accounting.
Defendants offer exhibits 1, 2, 10, 15, 3, 4, 5A-D, 6, 24, 25, 12, 22, 26, 11 (Under Seal) the
Grand Jury Testimony of S/A Moore to prove bias and vindictiveness (Under Seal), no
objection, ADMITTED.
Government offers exhibits 6 and 10, no objection, ADMITTED.
Defense Counsel requests an opportunity to determine upon adjournment whether the
Court would resume the hearing on October 23, 2020 so that defendants could examine
S/A Goodson.
     Case 2:20-cr-00055-MLCF-KWR Document 87 Filed 10/22/20 Page 2 of 2




Defense Counsel states on the record that they will file Renewed Motions to Dismiss.
IT IS ORDERED by the Court that defendants’ briefs on their Motions to Dismiss shall
be filed within one (1) week from today. The Government shall file its response three (3)
days after the defendants’ briefs are filed.
Defendants Rest.
Government Rests.
Court adjourned at 5:47 p.m.
Shortly after adjournment, Defense Counsel alerted the Court that the defense will not
call S/A Goodson.
